Title: To George Washington from William Livingston, 28 August 1777
From: Livingston, William
To: Washington, George

 

Sir
Princeton [N.J.] 28th August 1777.

Agreably to the Resolution of Congress of the 20 instant, & your Excellencys Requisition in Consequence thereof, I have with the Advice of my Privy Council ordered 1000 of our militia to relieve the like Number of the militia of the State of New york at present employed in garrisoning the Forts on Hudson’s river in order that the said (New york) militia may be employed in repelling the Invasion of the Enemy on the frontiers of that State, to remain in the Service till the first Day of November next.
Respecting your Excellency’s Inquiry how far & how soon I think the request maybe complyd with, I really think that not above 300 of the Men ordered to be called out, will ever go, & probably that Number not in less than 3 weeks, which I think it my Duty to acquaint you of, that you may not make any greater Dependance upon them.
I have ordered the officers to notify me of the day when the Men will be ready to march, & what number, that I may advertise your Excellency of it, to enable you to order the like Number of those Garrisons which they are to relieve to the frontiers of New york. I have the honor to be with the greatest Respect Sir your most obt Servt

Wil: Livingston

